                             UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                  STATESVILLE DIVISION
                                     5:20-cv-00156-KDB
                                 (5:18-cr-00018-KDB-DSC-1)


GREGORY NELSON GRUBB, JR.,                    )
                                              )
                          Petitioner,         )
                                              )
       vs.                                    )              ORDER
                                              )
                                              )
UNITED STATES OF AMERICA,                     )
                                              )
                  Respondent.                 )
_______________________________

       THIS MATTER is before the Court on Petitioner’s Motion to Vacate, Set Aside or Correct

Sentence filed pursuant to 28 U.S.C. § 2255, [Doc. 1], the Government’s Responses, [Docs. 3, 5],

and the Affidavit of W. Kelly Johnson, [Doc. 5-1].

       After review of the pleadings, the Court has determined that an evidentiary hearing is

necessary to resolve Petitioner’s claim that his attorney provided ineffective assistance of counsel

when he failed to file an appeal as directed by Petitioner. [See Doc. 1 at 4].

       Rule 8(c) of the Rules Governing Section 2255 Proceedings requires the appointment of

counsel for such a hearing if the petitioner qualifies under 18 U.S.C. § 3006A. Petitioner

previously qualified for appointed counsel in the underlying criminal case [Criminal Case No.

5:18-cr-00018-KDB, 3/26/2018 Docket Entry], and the Court is not aware of any change in

Petitioner’s financial status. The Court, therefore, finds that Petitioner qualifies for appointed

counsel in this matter.




             Case 5:20-cv-00156-KDB Document 7 Filed 06/17/21 Page 1 of 2
       IT IS, THEREFORE, ORDERED that:

       (1)      An evidentiary hearing regarding Petitioner’s claim that his attorney provided

                ineffective assistance when he failed to file an appeal as directed is scheduled for

                Thursday, July 29, 2021 at 9:30 a.m. in Courtroom #4B in the United States

                Courthouse in Charlotte, North Carolina.

       (2)      The U.S. Marshal have Petitioner Gregory Nelson Grubb, Jr. (Reg. No. 34163-058)

                present in Charlotte, North Carolina forthwith, but not later than July 29, 2021 at

                9:30 a.m. for the hearing.

       (3)      The Federal Public Defender shall designate counsel promptly to represent

                Petitioner on the limited issue identified for the evidentiary hearing.

       The Clerk is directed to certify copies of this Order to Petitioner, the Federal Public

Defender, the United States Attorney, and the United States Marshal Service.

 Signed: June 17, 2021




                                                  2

          Case 5:20-cv-00156-KDB Document 7 Filed 06/17/21 Page 2 of 2
